Citation Nr: 9911454	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection of a low back 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a back disorder and 
residuals of neck sprain.


FINDINGS OF FACT

1.  In December 1967 the Board denied entitlement to service 
connection for a low back condition and a cervical spine 
disorder variously diagnosed as residuals of neck sprain and 
arthritis of the spine.

2.  Evidence submitted since the December 1967 Board decision 
in support of the veteran's application to reopen the claims 
for entitlement to service connection for a low back disorder 
and a cervical spine disorder is cumulative and/or redundant, 
and when considered by itself or in conjunction with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSION OF LAW

Evidence submitted since the December 1967 decision wherein 
the Board denied entitlement to service connection for a low 
back disorder and a disorder of the cervical spine is not new 
and material, and the veteran's claims for those benefits 
have not been reopened.  38 U.S.C.A §§ 5108, 7104(b) (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence which was of record prior to the December 1967 
decision wherein the Board denied entitlement to service 
connection for a low back disorder and a disorder of the 
cervical spine is summarized briefly below.

Service entrance examination records indicate normal findings 
with regard to the veteran's back and neck.  A July 1945 
service clinical record indicates that the veteran complained 
of feeling a strain in his neck while swimming.  The examiner 
noted chronic recurrent symptoms and the impression was 
"probably" low grade cervical fasciitis.  X-rays of the 
cervical spine indicated a congenital narrowing of the 
inferior portions of intervertebral foramina due to a 
thickening of the cortex.  No evidence of fracture was 
observed.  Records of the veteran's discharge examination 
note the history of neck injury and torticollis, etiology 
unknown.  There were no findings of a back disorder.

A 1967 Certificate of Attending Physician indicates a history 
of onset of back pain after lifting a heavy object, and that 
the veteran was told he had a ruptured disc.  Low back pain 
without radiation was noted.  The diagnosis was old 
lumbosacral strain, rule out "disc."





A May 1967 VA examination indicated that the veteran provided 
a history of falling down a telephone pole and noted that 
there are no records of the incident in the claims folder.  
The examiner diagnosed: 1.) an L2 vertebra compression 
fracture; 2.) history of lumbosacral strain; and 3.) 
hypertrophic arthritis of C5-C7 vertebra, torticollis not 
found.  A special neurological and psychological examination 
found no evidence of disease.

The evidence associated with the claims file subsequent to 
the December 1967 decision wherein the Board denied 
entitlement to service connection for a low back disorder and 
a cervical spine disorder is reported below.

The veteran submitted duplicates of service medical records 
previously associated with the claims file, and the report of 
a medical examination for the Texas National Guard dated in 
October 1951.  This examination report contains no evidence 
or findings of a back or neck disorder.

Received in 1997 were VA outpatient treatment reports dated 
in 1997 which include references to treatment of the veteran 
for complaints of back pain.

The veteran provided testimony before a hearing officer at 
the RO in December 1997.  He essentially reiterated arguments 
and contentions previously advanced relating chronic back and 
neck disorders to service-incurred injuries prior to the 
December 1967 Board decision.  He also submitted various 
statements.

In 1998 the RO received the originals of the veteran's 
service medical records, the duplicates of which had already 
been on file prior to the December 1967 Board decision.






Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).



The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  





For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).


Analysis

The veteran seeks to reopen his claims for service connection 
for a low back disorder and a disorder of the cervical spine.  
When a claim is finally disallowed by the Board, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b);  
38 C.F.R. § 20.1100.




A review of the Board's findings of fact in the December 1967 
decision shows it found there were no manifestations of a 
disease, injury or disability of the low back during service, 
a private physician reported having treated the veteran for 
back sprain due to lifting in December 1946 and January 1947, 
a wedging deformity of the first and second lumbar vertebrae 
with osteoarthritic lipping was reported on VA examination in 
1967, and that a lumbar spine disability was not shown by the 
evidence to be related to active service.  As to the cervical 
spine, the Board found that in July 1945 the veteran 
sustained a sprain of the neck or cervical area which was 
transient in nature and healed with no unusual residuals, and 
that torticollis reported at the time of separation from 
service was no longer present.

In the case at hand the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
veteran's claims for service connection for a low back 
disorder and a disorder of the cervical spine.  The specified 
basis of the Board's December 1967 denials was that  the 
veteran did not have a back or neck disability related to 
service.

The evidence added to the record since the Board's December 
1967 denial consists of hearing testimony and statements, 
duplicates or originals of service medical records already 
previously of record, a record of examination for the Texas 
National Guard in 1951, and VA outpatient treatment reports 
dated in 1997 which include references to complaints of back 
pain.  This additional evidence is either cumulative or 
redundant in nature and it does not include competent medical 
evidence linking any back or neck disorder the veteran may 
presently have to his period of service on any basis.

In this regard, the Board notes that the service medical 
records were already reviewed by the Board prior to its 
December 1967 decision.  They are essentially redundant or 
duplicative of evidence previously of record.  With respect 
to the examination for the National Guard, it has no evidence 
or findings of a disorder of the neck or back; accordingly, 
this evidence is cumulative.  



The 1997 VA treatment records which include complaints of and 
treatment for back pain do not link any back disorder the 
veteran may have to service, and are therefore cumulative of 
evidence previously of record.  

The hearing testimony and statements are a reiteration of 
assertions by the veteran that he has back and neck disorders 
related to service incurred injuries.  As a lay individual 
with no training in the medical arts, the veteran is unable 
to opine as to diagnoses and/or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board considered such 
arguments when it issued its decision in December 1967.  All 
of the foregoing discussed evidence is not material to the 
veteran's claims and provides no basis for reopening of the 
previously denied claims.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen his claims, and if so, VA must determine 
whether the claims are well grounded based on a review of all 
the evidence of record and lastly, if the claims are well 
grounded, VA must proceed to evaluate the merits of the 
claims, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, 
slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the claims of 
entitlement to service conection for a low back disorder and 
a disorder of the cervical spine, the first element has not 
been met. No further analysis of the application to reopen 
the claims is appropriate.  Butler v. Brown, 9 Vet. App. at 
171 (1996).



ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for residuals of a 
low back disorder, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for a disorder of the 
cervical spine, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

